Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
           Claims 1, 6, 8, 11, 12, 14, 18 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2-5, 7, 9, 10, 13, 15-17 and 19 are the dependent claims under consideration in this Office Action.
Remarks
The examiner is appreciative of the changes to the claims.  These along with Applicant’s arguments have been duly considered.  However, there is still prior art which is applicable, the following new rejections are submitted so as to give applicant a chance to give consideration to such art, as follows:
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1-3 and 17 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Yan et al. (CN 109576967 A).
          Yan et al. teach a fabric or garment steaming device.  The device comprises a housing including handle 200, a base 220 (figure 3) and a steaming head 100.  The 
Base can be removably connected to the portion 210 or can be permanently attached to the portion 210.  The base includes a lowermost planar bottom surface for vertically supporting the steamer.  The housing incldues a reservoir with stopper 210 and a pump 221 for pumping water from the reservoir to the steam generating portion 110 via pipe 330.  The steam generating portion 110 includes a block which is heated and generates steam for passing such steam through steam distributing outlets located on the face 120 (figure 1, for example). The steamer head portion 100 includes a pivoting connection at 400 with a multipoint “live hinge” spring loaded adjustment component 410 having locating regions 411 and component 530 having locating slots 531.  The pivotable head includes a front face 120 on the soleplate and is adjustable such that a plane defined by such front face intersects a plane of the bottom surface of the base (figure 1, for example).        
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. ‘967 in view of Gelus (EP 3,467,193 A1).
          Yan et al. disclose the invention as claimed. Yan et al. teach a fabric or garment steaming device.  The device comprises a housing including handle 200, a base 220 (figure 3) and a steaming head 100.  The steam generating portion 110 includes a block which is heated and generates steam for exit through steam distributing outlets located on the face 120 (figure 1, for example).  However, Yan et al. do not suggest the outlet comprising a soleplate and a cover thereover.  Yan et al. do not suggest the cover having fewer outlets than the soleplate and or more than 30 outlets.
          Gelus teaches a garment steaming device.  The device comprises a housing 11 with base 3 and a steaming head 5.  The steam generating portion 15 includes a block which is heated and generates steam for exit through steam outlets 25 (figure 4, for example) in an extending soleplate portion (left side of figure 4, towards the character number 25).  A cover is further locatable in front of the soleplate with a spacing for distributing the steam from the soleplate exit surface to the covering or facing surface13 (figure 1).  
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the steamer of Yan et al. as including a cover with a plurality of apertures and forming a steam distributing layer between the soleplate and the cover.  Providing the cover would better control the amount of contact heat between the soleplate and the articles being treated.  That is, 
          Yan et al. teach a soleplate 120 with apertures on the facing surface (figure 1, for example).  However, Yan et al. do not suggest the number of outlets in the soleplate is greater than the number of apertures in the cover.  
           Gelus teaches a soleplate with at least six apertures 25 and with a cover in front of it (figures 1 and 4) and the cover is taught as including many apertures or at least one single aperture (paragraph 68). 
            It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the steamer of Yan et al. as including a soleplate with more apertures than on a cover (providing a cover, as modified above by Gelus).  Providing this would allow a more concentrated blast of steam to exit through the single aperture in the cover and would be desirable for treating stubborn wrinkles. 
          Yan et al. teach a soleplate 120 with apertures on the facing surface (figure 1, for example).  However, Yan et al. do not suggest more than 30 apertures.  
           Gelus teaches a soleplate and cover in front of it (figures 1 and 4) and the cover is taught as including many apertures or at least more than 30 apertures (figure 1, for example). 
            It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the steamer of Yan et al. as including a soleplate and cover with more than  30 apertures (providing a cover, as modified above by Gelus).  Providing this would allow a better or wider distribution of . 
ALLOWABLE SUBJECT MATTER
           Claims 6, 8, 9, 11-16 and 18-20 are allowable over the art of record.	
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schwob and Yao illustrate steamers with pivoting steam generating portions.
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732